DETAILED ACTION
Remarks
This communication is in response to the amendment/arguments filed on April 6, 2022 has been fully considered.  The rejection is made final.  Claims 1-20 are pending for examination.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this Office action, support are shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in view of Yang et al. (US Patent No. 10,417,219 B1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 4, 10, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Patent Publication No. 2020/0153889 A1, previously provided) in view of McLennan et al. (US Patent No. 8,244,831 B1, ‘McLennan’, hereafter, previously provided) and further in view of Yang et al. (US Patent No. 10,417,219 B1).

Regarding claim 1. Lee teaches a method of information processing, comprising: 
obtaining identification information of a shard of metadata at a first node of a blockchain-based metadata management system; and enabling the second node to process the identification information of the shard, to manage storage of the shard in the metadata management system (the metadata may be, for example, a name, a version, a date of modification/creation, a storage location of files, identification information of the user who uploaded files or the user terminal 102. In this case, the metadata DB 108 may include a plurality of nodes, and the server 106 may store the metadata in each of the plurality of nodes in the form of a blockchain. Here, each node may be a hardware device having a predetermined storage space. …, the metadata of the file is stored in each node connected by the blockchain. … The metadata DB 108 may include a plurality of shards, and the server 106 may distribute and store a large amount of metadata to the plurality of shards. For example, metadata of the file uploaded by the user terminal 102 #1 (i.e., first node) to user terminal 102 #10 (i.e., second node) may be stored in the first shard, metadata of the file uploaded by the user terminal 102 #11 to user terminal 102 #20 (i.e., third node) may be stored in the second shard, and metadata of the file uploaded by the user terminal 102 #21 to user terminal 102 #30 may be stored in the third shard. That is, each shard may be mapped to a group to which a specific user terminal 102 or a set two or more user terminals 102 belong, and the server 106 may identify a shard to store the metadata by referring to identification information of the user terminal 102 included in the metadata, Lee [0034-0035]).  
Lee does not teaches
determining, based on similarities of the identification information of the shard and identification information of candidate nodes of the metadata management system, a second node for positioning the shard from the candidate nodes,
However, McLennan teaches
determining, based on similarities of the identification information of the shard and identification information of candidate nodes of the metadata management system, a second node for positioning the shard from the candidate nodes (After the nodes had processed their shards (e.g., by counting matches [906]), the results of that processing could be sent [907] to a process which would be responsible for combining them to identify [908] the data at the other remote sites which is most similar to the data from the from the first remote site. Depending on the processing which takes place at the nodes, this identification [908] could be performed straightforwardly by combining the fragmented results from the individual nodes. To illustrate, consider table 8, which shows potential results of comparing three shards from a file, F.sub.1, which were distributed to three different nodes, and processed by counting how many matches existed between the signatures for those shards and the signatures for the files (F.sub.2, F.sub.3, F.sub.4) at the remote location, McLennan, Col 22, lines 36-49 and Fig. 9),
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Lee and McLennan before him/her, to modify Lee with the teaching of McLennan’s system for the replication of data between remote computer systems.  One would have been motivated to do so for the benefit of improving upload/download process of Lee by efficiently replicating data between remote sites (McLennan, Abstract and Col 1, lines 40-47).
Lee and McLennan do not teach
wherein the second node is of the blockchain-based metadata management system and includes a respective blockchain database;
However, Yang teaches
wherein the second node is of the blockchain-based metadata management system and includes a respective blockchain database (Fig. 2 shows an example of a data sharing system 100. The data sharing system 100 includes a management server 110 and a plurality of blockchains 120, 130, 140, and 150 and one blockchain may be composed of a plurality of blockchain nodes. … The metadata blockchain 140 has metadata of data, Yang, Col 6, lines 19-55.  The first terminal 10 transmits the input or acquired data or metadata to the management server 110 … The management server 110 transmits the metadata to the metadata blockchain 140. The metadata blockchain 140 registers the metadata related to the data as block data. When a receiver requests data, the metadata registered in the metadata blockchain 140 may be used to determine whether the requested data exists, Yang, Col 10, lines 18-50 and Fig. 6);
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Lee, McLennan and Yang before him/her, to further modify Lee with the teaching of Yang’s data sharing method based on plurality of blockchains.  One would have been motivated to do so for the benefit of providing data sharing based on plurality of blockchains where data transaction relay and data sharing based on sharing economy, and of sharing data, which is owned by an individual, between subjects of a transaction. The method serving to integrate management as a transaction relay platform between a data provider and a data user (Yang, Abstract and Col 1, lines 15-25).
Regarding claim 4. Lee as modified teaches, wherein determining the second node comprises: determining an address of the second node, the address of the second node and the identification information of the second node have a correspondence (the user terminal 102 may request uploading the file to the server 106, receive location information of the storage 104 to which the file is to be uploaded from the server 106, and directly access the storage 104 using the location information. Here, the location information of the storage 104 may be, for example, an IP address, a uniform resource locator (URL) of the storage 104. The user terminal 102 may access the storage 104 with reference to the location information of the storage 104 received from the server 106 and then directly upload the file to the storage 104, Lee [0026]).  
Regarding claim 10. Lee teaches a device for information processing, comprising: at least one processing unit; and  -4-206368.0503.7 (P318)at least one memory coupled to the at least one processing unit and storing instructions executed by the at least one processing unit, the instructions, when executed by the at least one processing unit (Computing device 12 includes at least one processor 14, a computer-readable storage medium 16 and a communication bus 18. The processor 14 may allow the computing device 12 to operate according to the above-described exemplary embodiments. For example, the processor 14 may execute one or more programs stored in the computer-readable storage medium 16. The one or more programs may include one or more computer-executable instructions, and the computer executable instructions may be configured to cause the computing device 12 to perform operations, Lee [0059-0063] and Fig. 5), causing the device to perform comprising: 
although claim 10 directed to a device it is similar in scope to claim 1.  The method steps of claim 1 substantially encompass the device recited in claim 10. Therefore; claim 10 is rejected for at least the same reason as claim 1 above.
Regarding claim 13, the method steps of claim 4 substantially encompass the device recited in claim 13.  Therefore, claim 13 is rejected for at least the same reason as claim 4 above.
Regarding claim 19. Lee teaches a computer program product, tangibly stored on a non- transient computer readable medium and comprising machine executable instructions which, when executed, cause a machine to perform operations (the processor 14 may execute one or more programs stored in the computer-readable storage medium 16. The one or more programs may include one or more computer-executable instructions, and the computer executable instructions may be configured to cause the computing device 12 to perform operations, Lee [0059-0063] and Fig. 5), the operations comprising:
although claim 19 directed to a product, it is similar in scope to claim 1.  The method steps of claim 1 substantially encompass the product recited in claim 19. Therefore; claim 19 is rejected for at least the same reason as claim 1 above.

Claims 2, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Patent Publication No. 2020/0153889 A1, previously provided) in view of McLennan et al. (US Patent No. 8,244,831 B1, ‘McLennan’, hereafter, previously provided) in view of Yang et al. (US Patent No. 10,417,219 B1) and further in view of Bent et al. (US Patent No. 9,811,546 B1, ‘Bent’, hereafter, previously provded).

Regarding claim 2. Lee, McLennan and Yang do not teach, wherein obtaining the identification information of the shard comprises: obtaining the shard; and generating the identification information of the shard by hashing the shard.  
However, Bent teaches wherein obtaining the identification information of the shard comprises: obtaining the shard; and generating the identification information of the shard by hashing the shard (The metadata corresponding to a given object identifier is obtained by getting a list of shards from the container. A Hash(OID) function is applied to the shard list to find the target shard. The desired metadata is obtained by reading object [00][OID] on the identified shard, Bent, Col 7, lines 33-42).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings Lee, McLennan, Yang and Bent before him/her, to further modify Lee with the teaching of Bent’s system for Storing data and metadata in respective virtual shards on sharded storage systems.  One would have been motivated to do so for the benefit of providing techniques for storing data and metadata on sharded storage arrays (Bent, Abstract and Col 1, lines 34-35 and Col 2, lines 5-10).
Regarding claim 11, the method steps of claim 2 substantially encompass the device recited in claim 11.  Therefore, claim 11 is rejected for at least the same reason as claim 2 above.
Regarding claim 20, the method steps of claim 2 substantially encompass the product recited in claim 20.  Therefore, claim 20 is rejected for at least the same reason as claim 2 above.

Claims 3, 5-9, 12 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Patent Publication No. 2020/0153889 A1, previously provided) in view of McLennan et al. (US Patent No. 8,244,831 B1, ‘McLennan’, hereafter, previously provided) in view of Yang et al. (US Patent No. 10,417,219 B1) and further in view of Merriman et al. (US Patent Publication No. 2013/0290249 A1, ‘Merriman’, hereafter, previously provided).

Regarding claim 3. Lee, McLennan and Yang do not teach, wherein determining the second node comprises: 
obtaining identification information of a candidate node of the candidate nodes; 
determining an edit distance between the identification information of the candidate node and the identification information of the shard; and 
determining the candidate node as the second node in accordance with a determination that the edit distance exceeds a predetermined threshold.  
However, Merriman teaches wherein determining the second node comprises: 
obtaining identification information of a candidate node of the candidate nodes (Merriman [0016-0019], [0168]); 
determining an edit distance between the identification information of the candidate node and the identification information of the shard (Merriman [0016-0019], [0168]); and 
determining the candidate node as the second node in accordance with a determination that the edit distance exceeds a predetermined threshold (Merriman [0016-0019], [0168]).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Lee, McLennan, Yang and Merriman before him/her, to further modify Lee with the teaching of Merriman’s systems and methods for database zone sharding and API integration for the benefit of defining specific rules governing data placement in a database system (e.g., a sharded cluster or cloud distributed database) (Merriman, Abstract and [0005]).
Regarding claim 5. Lee as modified teaches, wherein enabling the second node to process the identification information of the shard comprises:the identification information of the shard comprises: -3-206368.0503.7 (P318)sending a creating request including an address of the first node to the second node, to enable the second node to store the identification information of the shard in association with the address of the first node (the first datacenter is located in a first geographic region and the second datacenter is located in a second geographic region; and the method further comprises acts of: setting the first node as a primary node of the target shard or portion of the target shard and the second node as a secondary node of the target shard or portion of the target shard; and determining that a majority of write requests over a period of time originated from the second geographic region and, in response, triggering an election setting the second node to the primary node of the target shard or portion of the target shard, Merriman [0028]).  
Regarding claim 6. Lee as modified teaches, wherein enabling the second node to process the identification information of the shard comprises: sending a removing request including the identification information of the shard to the second node, to enable the second node to remove the identification information of the shard and the address of the first node stored in association with the identification information of the shard (Merriman [0103-0107]). 
Regarding claim 7. Lee as modified teaches, wherein the shard is stored in a third node of the metadata management system, and enabling the second node to process the identification information of the shard comprises: sending a retrieving request including the identification information of the shard to the second node, to enable the second node to retrieve a third node storing the shard (Merriman [0028-0033]). 
Regarding claim 8. Lee as modified teaches, further comprisingMerriman [0028-0033]). 
Regarding claim 9. Lee as modified teaches, wherein the first node stores identification information of a further shard in association with an address of a fourth node of the metadata management system storing the further shard, and the method further comprises: 
transmitting, to the fourth node, a request for confirming whether the fourth node is active and stores the further shard (Merriman [0103-0107]); and 
in accordance with a determination that a reply that the fourth node is inactive or does not store the further shard is received from the fourth node, removing at least the address of the fourth node (Merriman [0103-0107]).  
Regarding claims 12 and 14-18, the method steps of claims 3 and 5-9 substantially encompass the device recited in claims 12 and 14-18.  Therefore, claims 12 and 14-18 are rejected for at least the same reason as claims 3 and 5-9 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASANUL MOBIN whose telephone number is (571)270-1289.  The examiner can normally be reached on 9:30AM to 6:00PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HASANUL MOBIN/
Primary Examiner, Art Unit 2168